Citation Nr: 1825548	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of establishing eligibility for entitlement to service connection for the cause of his death.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to February 1970, including service in the Republic of Vietnam.  The Veteran died in September 2011; the appellant asserts she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Surviving Spouse under VA Regulations

VA's governing regulations define a surviving spouse as a person who was lawfully married to the veteran at the time of his death, and "who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and, except as provided in [38 C.F.R.] 
§ 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person."  38 C.F.R. § 3.50; see also 38 U.S.C. § 101(3).

Here, the appellant was married to the Veteran from February 1992 until his death in September 2011; however, there is evidence of record that the appellant and the Veteran did not live together continuously from the date of marriage to the date of the Veteran's death.  See, e.g., June 2006 report of contact (the Veteran was adamant that he did not live with his wife and that in no way, form or fashion did his wife provide him with any monetary support); September 2010 VA mental conditions examination report (Veteran reported that he had been separated from his wife for two years and that they had not been living together for those two years; he reported living alone in a camper with no running water and no electricity); July 2010 Statement in Support of Claim (showing a different mailing address than that of the appellant).  

The Board may not adjudicate the threshold question of whether the appellant is the Veteran's surviving spouse in the first instance without affording her the opportunity to submit argument and evidence on the matter.  Thus, remand is necessary.

Cause of Death Claim

The Veteran died in September 2011; the death certificate lists pericardial tamponade and rupture of aortic dissection as the causes of death.  The Veteran was not service connected for any disabilities at the time of his death; however, his exposure to herbicide agents during service is presumed, and the relationship between the Veteran's fatal aortic dissection and service has not been explored.  The Board also notes that the Veteran had been diagnosed with hypertension many years earlier.  Although hypertension is not listed as a disease associated with herbicide agent exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the cause of death claim, if and only if the appellant is deemed an eligible surviving spouse under VA regulations.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant as to how she can establish herself as the surviving spouse of the Veteran for VA purposes.

2.  After affording the appellant the opportunity to submit argument and evidence, adjudicate whether she is the surviving spouse of the Veteran for VA purposes.  See June 2006 report of contact (the Veteran was adamant that he did not live with his wife and that in no way, form or fashion did his wife provide him with any monetary support); September 2010 VA mental conditions examination report (Veteran reported that he had been separated from his wife for two years and that they had not been living together for those two years; he reported living alone in a camper with no running water and no electricity); July 2010 Statement in Support of Claim (showing a different mailing address than that of the appellant).  

3.  If and only if the appellant is deemed the Veteran's surviving spouse for VA purposes, forward the claims file to a qualified examiner.  The examiner should thoroughly review the evidence in the claims file and respond to the following inquiries: 

(a)  Is it is at least as likely as not (50 percent or greater likelihood) that the Veteran's aortic dissection is related to service, to include in-service exposure to herbicide agents?

(b)(1)  If the answer to question (a) is no, is it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension had its onset during or is otherwise related to his active service, to include as a result of presumed exposure to herbicide agents therein?  The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  

(b)(2)  If and only if the answer to (b)(1) is yes - is it at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension: 

(a) singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto?
(b) contributed substantially or materially to death; combined to cause death; that it aided or lent assistance to the production of death?  (It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.)

The examiner should provide a complete rationale or explanation for all opinions reached.

4.  Then, readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

